DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 37-41 are objected to because of the following informalities:  “The non-transitory computer-readable storage apparatus of Claim 35…” should be “The non-transitory computer-readable storage apparatus of Claim 36….”   Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-27, 29-31, 34-37, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee (US 2016/0112705 A1) in view of Wen (WO 2017/0127816 A1).
Consider claim 21, Mukherjee teaches a method for providing imaging content, the method comprising: obtaining a source image (the video encoder 125 may be configured to receive a video stream input.  [0031]; the encoder 605 may be used in place of the encoder 125 in system 100.  Accordingly, the controller 120 may instruct (or invoke) the elements 610-630, to encoder the spherical video frame.  [0073]) generated based on a plurality of overlapping images obtained from a plurality of image capturing devices (Fig. 4A and 4B shows overlapping tiles. [0059].  As shown in FIG. 7, in step S705 a frame ofa spherical video stream (or a spherical image) is received. For example, a controller (e.g., controller 120) may instruct an encoder (e.g., encoder 125, 605) to receive one or more frames from a video source(s). The video source(s) the may include any video source (e.g. a data storage device, a network, the Internet, a separate computing device, and the like). For example, the video sequence frame(s) may be video frames associated with a spherical video stream (e.g., video stream 5). The video stream may be a real time video stream (e.g., a video conference or a video chat). For example, the video stream may be a previously recorded video (e.g., a movie or a video recorder recording). [0088]), the source image having a first projection type (The spherical to 2D representation block 610 may be configured to map a spherical frame or image to a 2D representation of the spherical frame or image. For example, the sphere 300 can be projected onto a 2D surface (e.g., a cylinder (unwrapped into a rectangle), a square and/or a rectangle). The projection can be, for ; transforming the source image into a transformed image having a second projection type (The spherical to 2D representation block 610 may be configured to map a spherical frame or image to a 2D representation of the spherical frame or image. For example, the sphere 300 can be projected onto a 2D surface (e.g., a cylinder (unwrapped into a rectangle), a square and/or a rectangle). The projection can be, for example, based on an equirectangular projection equation.  [0073] – [0075] and [0089]), the transformed image having a plurality of regions (In step S710 the spherical frame (or image) is mapped to a 2D representation. For example, mapping a frame (or spherical image) to a 2D representation can include projecting the frame (or spherical image) onto the surface of a cylinder (which is then unwrapped into a rectangle), a square or rectangle. In one example implementation, the projection can be equirectangular. In other words, pixels along a line at the center of the sphere (e.g., an equator) are mapped to an equidistant line between the top and the bottom of the cylinder, square or rectangle. Then, moving away from the line ( e.g., up and down from the line), each horizontal line is mapped to the cylinder as a straight line across the middle of the image with the vertical line remaining vertical. As the horizontal line gets closer and closer to the poles of the sphere, the image can be stretched to fit to the cylinder, the square or the rectangle. Other projections are contemplated. For example, a semi-equirectangular projection could be used. A semi-equirectangular may scale the amount of the aforementioned stretch such that the projection does not completely fill the cylinder, the square or the rectangle. [0089]); obtaining mapping data, the mapping data comprising data correlating a given spatial region of the transformed image with a corresponding encoding quality (In step S725 a tile position in the spherical frame is determined based on the view perspective. For example, if the indication is a point or position on the sphere (as a spherical image or frame), a tile (e.g., a numberof pixels, a block and/or a macro-block) can be determined based on point or position. In an example implementation, the tile (at least one tile or a plurality of tiles) position can be a rectangle centered on the point or position. In step S730 a plurality of 2D tiles are generated based on the tile position. For example, as discussed above, the 2D tiles can be an image including a plurality of pixels or blocks. The 2D tiles can include a portion of the frame of the spherical video. The plurality of 2D tiles are generated can be generated by selecting a first portion of the frame of the spherical video as a first two dimensional tile (e.g., the 405) based on the tile position and selecting a plurality of second two dimensional tiles from a second portion of the frame of the spherical video (e.g., tiles 410-1 to 8 and/or tiles 415-1 to 16), the second portion of the frame surrounding the first portion of the frame and extending away from the first portion of the frame. In one implementation, the 2D tiles can be generated based on the tile position or view perspective to include the plurality of pixels or blocks included in a square or rectangle centered on the point or position. In another example implementation, the plurality of pixels or blocks that form the plurality of 2D tiles within the frame ( or image) are predefined or preconfigured and the 2D tiles can be selected (as the generated 2D tiles) such that at least one of the 2D tiles includes the tile position a center of the tile position or view perspective. In yet another implementation, during the aforementioned rotation of the spherical frame (or image), the spherical frame (or image) can be rotated such that the tile position or view perspective is positioned at the center of the projection ; and encoding the transformed image based at least on the mapping data to generate an encoded image (In step S735 the 2D tiles are encoded using two or more QoS settings. For example, the 2D tile may be transformed (encoded or compressed) into transform coefficients using a configured transform (e.g., a KLT, a SVD, a OCT or an ADST). The encoded transform coefficients or set of residual values for the block can be quantized. For example, the controller 120 may instruct (or invoke) the quantization block 220 to quantize coded motion vectors and the coded residual errors, through any reasonably suitable quantization techniques. In addition, the controller 120 may instruct the entropy coding block 220 to, for example, assign codes to the quantized motion vector codes and residual error codes to match code lengths with the probabilities of the quantized motion vector codes and residual error codes, through any coding technique. The encoder 125 (as implemented in encoder 605) may encode each of the plurality of 2D tiles separately.  In an example implementation, a different quality (or quality of service (QoS)) may be used on a tile (of the plurality of tiles) that includes the view perspective as compared to tiles at a peripheral view or outside (e.g., not seen by a viewer during playback) the view perspective. The QoS can be based on compression algorithm, a transmission rate, and/or an encoding scheme. For example, the tile (or tiles) that include the view perspective may be encoded at a higher QoS than the tiles at a peripheral view or outside the view perspective. The QoS may affect the resolution of the a tile and/or tiles when decoded. Accordingly, the tile that includes the view perspective (as a viewable perspective including a portion of the spherical video frame) , the encoded image comprising at least a first portion and a second portion having differing encoding qualities, the encoded image having a lower bitrate than if the transformed image were encoded based on a uniform encoding quality (In step S735 the 2D tiles are encoded using two or more QoS settings. For example, the 2D tile may be transformed (encoded or compressed) into transform coefficients using a 
However, Mukherjee does not explicitly teach each corresponding to a respective one of the plurality of image capturing devices
Wen teaches each of the plurality of regions in the transformed image corresponding to a respective one of the plurality of image capturing devices (Abstract, [104], and Fig. 22A-22B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of having each of the plurality of regions in the transformed image corresponding to a respective one of the plurality of image capturing devices because such incorporation would allow capturing of a full 360-degree video. Abstract.
Consider claim 22, Mukherjee teaches the transforming of the source image into the transformed image comprises algorithmically transforming a spherical image into a planar image (The spherical to 2D representation block 610 may be configured to map a spherical frame or image to a 2D representation of the spherical frame or image. For example, the sphere 300 can be projected onto a 2D surface (e.g., a cylinder (unwrapped into a rectangle), a square and/or a rectangle). The projection can be, for example, based on an equirectangular projection equation.  [0073] – [0075].  In step S710 the spherical frame (or image) is mapped to a 2D representation. For example, mapping a frame ( or spherical image) to a 2D representation can include projecting the frame ( or spherical image) onto the surface of a cylinder (which is then unwrapped into a rectangle), a square or rectangle. In one example implementation, the projection can be equirectangular. In other words, pixels along a line at the center of the sphere ( e.g., an equator) are mapped to an equidistant line between the top and the bottom of the cylinder, square or rectangle. Then, moving away from the line ( e.g., up and down from the line), each horizontal line is mapped to the cylinder as a straight line across the middle of the image with the vertical line remaining vertical. As the horizontal line gets closer and closer to the poles of the sphere, the image can be stretched to fit to the cylinder, the square or the rectangle. Other projections are contemplated. For example, a semi-equirectangular projection could be used. A semi-equirectangular may scale the amount of the aforementioned stretch such that the projection does not completely fill the cylinder, the square or the rectangle. [0089]).
Consider claim 24, Mukherjee teaches the transformed image comprises at least a first spatial region and a second spatial region, a distortion associated with the first spatial region being higher than that of the second spatial region (In step S735 the 2D tiles are encoded using two or more QoS settings. For example, the 2D tile may be transformed (encoded or compressed) into transform coefficients using a configured transform ( e.g., a KLT, a SVD, a OCT or an ADST). The encoded transform coefficients or set of residual values for the block can be quantized. For example, the controller 120 may instruct (or invoke) the quantization block 220 to quantize coded motion vectors and the coded residual errors, through any reasonably suitable quantization techniques. In addition, the controller 120 may instruct the entropy coding block 220 to, for example, assign codes to the quantized motion vector codes and residual error codes to match code lengths with the probabilities of the quantized motion vector codes and residual error codes, through any coding technique. The encoder 125 (as implemented in encoder 605) may encode each of the plurality of 2D tiles separately.  In an example implementation, a different quality (or quality of service (QoS)) may be used on a tile (of the plurality of tiles) that includes the view perspective as compared to tiles at a peripheral view or outside (e.g., not seen by a viewer during playback) the view perspective. The QoS can be based on compression algorithm, a transmission rate, and/or an encoding scheme. For example, the tile (or tiles) that include the view perspective may be encoded at a higher QoS than the tiles at a peripheral view or outside the view perspective. The QoS may affect the resolution of the a tile and/or tiles when decoded. Accordingly, the tile that includes the view perspective (as a viewable perspective including a portion of the spherical video frame) can be encoded such that the tile that includes the view perspective has a higher resolution (when decoded) as compared to tiles at a peripheral view or outside (e.g., not 
Consider claim 25, Mukherjee teaches the encoded image comprises at least a first spatial region and a second spatial region, an encoding quality of the first spatial region being lower than that associated with the second spatial region (In step S735 the 2D tiles are encoded using two or more QoS settings. For example, the 2D tile may be transformed (encoded or compressed) into transform coefficients using a configured transform ( e.g., a KLT, a SVD, a OCT or an ADST). The encoded transform coefficients or set of residual values for the block can be quantized. For example, the 
Consider claim 29, the combination of Mukherjee and Wen teaches an imaging system for providing imaging content, the system comprising: one or more camera devices (Abstract, [104], and Fig. 22A-22B of Wen); processor apparatus in data communication with the one of more camera devices ([16] of Wen); and non-transitory computer-readable apparatus in data communication with the processor apparatus ([16] and [100] of Wen) and comprising a storage medium, the storage medium comprising a computer program embodying a plurality of instructions, the plurality of instructions being configured to, when executed by the processor apparatus, cause the imaging system to: obtain a source image (the video encoder 125 may be configured to receive a video stream input.  [0031]; the encoder 605 may be used in place of the encoder 125 in system 100.  Accordingly, the controller 120 may instruct (or invoke) the elements 610-630, to encoder the spherical  based on imaging data obtained via the one or more camera devices (Fig. 4A and 4B shows overlapping tiles. [0059].  As shown in FIG. 7, in step S705 a frame ofa spherical video stream (or a spherical image) is received. For example, a controller (e.g., controller 120) may instruct an encoder (e.g., encoder 125, 605) to receive one or more frames from a video source(s). The video source(s) the may include any video source (e.g. a data storage device, a network, the Internet, a separate computing device, and the like). For example, the video sequence frame(s) may be video frames associated with a spherical video stream (e.g., video stream 5). The video stream may be a real time video stream (e.g., a video conference or a video chat). For example, the video stream may be a previously recorded video (e.g., a movie or a video recorder recording). [0088]); produce a modified image from the source image, the source image and the modified image having different projection types (The spherical to 2D representation block 610 may be configured to map a spherical frame or image to a 2D representation of the spherical frame or image. For example, the sphere 300 can be projected onto a 2D surface (e.g., a cylinder (unwrapped into a rectangle), a square and/or a rectangle). The projection can be, for example, based on an equirectangular projection equation.  [0073] – [0075] and [0089].  In step S710 the spherical frame (or image) is mapped to a 2D representation. For example, mapping a frame (or spherical image) to a 2D representation can include projecting the frame (or spherical image) onto the surface of a cylinder (which is then unwrapped into a rectangle), a square or rectangle. In one example implementation, the projection can be equirectangular. In other words, pixels along a line at the center of the sphere (e.g., an equator) are mapped to an equidistant line between the top and the bottom of the ; obtain data relating to a map, the data relating two or more spatial portions of the modified image to two or more respective encoding quality levels (In step S725 a tile position in the spherical frame is determined based on the view perspective. For example, if the indication is a point or position on the sphere (as a spherical image or frame), a tile (e.g., a numberof pixels, a block and/or a macro-block) can be determined based on point or position. In an example implementation, the tile (at least one tile or a plurality of tiles) position can be a rectangle centered on the point or position. In step S730 a plurality of 2D tiles are generated based on the tile position. For example, as discussed above, the 2D tiles can be an image including a plurality of pixels or blocks. The 2D tiles can include a portion of the frame of the spherical video. The plurality of 2D tiles are generated can be generated by selecting a first portion of the frame of the spherical video as a first two dimensional tile (e.g., the 405) based on the tile position and selecting a plurality of second two dimensional tiles from a second portion of the frame of the spherical video (e.g., tiles 410-1 to 8 and/or tiles 415-1 to 16), the second portion of the frame surrounding the first portion of the frame and extending away from the first portion of the ; and based at least on the obtained data, encode at least a first portion of the modified image according to a first encoding quality level, and encode at least a second portion of the modified image according to a second encoding quality level, the first and second encoding quality levels being different from each another (In step S735 the 2D tiles are encoded using two or more QoS settings. For example, the 2D tile may be transformed (encoded or compressed) into transform coefficients using a configured transform (e.g., a KLT, a SVD, a OCT or an ADST). The encoded transform coefficients or set of residual values for the block can be quantized. For example, the controller 120 may instruct (or invoke) the quantization block 220 to quantize coded motion vectors and the coded residual errors, through any reasonably suitable quantization techniques. In addition, the controller 120 may instruct the entropy coding block 220 to, for example, assign codes to the quantized motion vector codes and residual error codes to match 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of having each of the plurality of regions in the transformed image corresponding to a respective one of the plurality of image capturing devices because such incorporation would allow capturing of a full 360-degree video. Abstract.
Consider claim 31, Mukherjee teaches the source image is associated with a spherical projection, and the modified image is associated with a planar projection (The spherical to 2D representation block 610 may be configured to map a spherical frame or image to a 2D representation of the spherical frame or image. For example, the sphere 300 can be projected onto a 2D surface (e.g., a cylinder (unwrapped into a rectangle), a square and/or a rectangle). The projection can be, for example, based on an equirectangular projection equation.  [0073] – [0075].  In step S710 the spherical frame (or image) is mapped to a 2D representation. For example, mapping a frame ( or spherical image) to a 2D representation can include projecting the frame ( or spherical image) onto the surface of a cylinder (which is then unwrapped into a rectangle), a square or rectangle. In one example implementation, the projection can ; and the production of the modified image comprises an algorithmic transformation of the spherical projection to the planar projection (The spherical to 2D representation block 610 may be configured to map a spherical frame or image to a 2D representation of the spherical frame or image. For example, the sphere 300 can be projected onto a 2D surface (e.g., a cylinder (unwrapped into a rectangle), a square and/or a rectangle). The projection can be, for example, based on an equirectangular projection equation.  [0073] – [0075].  In step S710 the spherical frame (or image) is mapped to a 2D representation. For example, mapping a frame ( or spherical image) to a 2D representation can include projecting the frame ( or spherical image) onto the surface of a cylinder (which is then unwrapped into a rectangle), a square or rectangle. In one example implementation, the projection can be equirectangular. In other words, pixels along a line at the center of the sphere ( e.g., an equator) are mapped to an equidistant line between the top and the bottom of the cylinder, square or rectangle. Then, moving away from the line ( e.g., up and down from 
Consider claim 35, Mukherjee teaches the obtaining of the source image comprises generation of the source image based on overlapping content obtained from the one or more camera devices (Fig. 4A and 4B shows overlapping tiles. [0059].  As shown in FIG. 7, in step S705 a frame ofa spherical video stream (or a spherical image) is received. For example, a controller (e.g., controller 120) may instruct an encoder (e.g., encoder 125, 605) to receive one or more frames from a video source(s). The video source(s) the may include any video source (e.g. a data storage device, a network, the Internet, a separate computing device, and the like). For example, the video sequence frame(s) may be video frames associated with a spherical video stream (e.g., video stream 5). The video stream may be a real time video stream (e.g., a video conference or a video chat). For example, the video stream may be a previously recorded video (e.g., a movie or a video recorder recording). [0088]); and the modified image comprises a plurality of spatial portions each corresponding to a respective one of the one or more camera devices (In step S710 the spherical frame (or image) is mapped to a 2D representation. For example, mapping a frame (or spherical image) to a 2D representation can include projecting the frame (or spherical 
Consider claim 36, Mukherjee teaches non-transitory computer-readable storage apparatus comprising a plurality of instructions ([16] and [100] of Wen) configured to, when executed by a processor apparatus of a computerized apparatus, cause the computerized apparatus to: convert a source image having a first image projection type into a transformed image having a second image projection type (The spherical to 2D representation block 610 may be configured to map a spherical frame or image to a 2D representation of the spherical frame or image. For example, the sphere 300 can be projected onto a 2D surface (e.g., a cylinder (unwrapped into a rectangle), a square and/or a rectangle). The projection can be, for example, based on an equirectangular projection equation.  [0073] – [0075].  In step S710 the spherical frame (or image) is mapped to a 2D representation. For example, ; configure the transformed image based on data that correlates non-uniform image encoding qualities, the non-uniform image encoding qualities being variable with respect to a spatial position of the transformed image (In step S725 a tile position in the spherical frame is determined based on the view perspective. For example, if the indication is a point or position on the sphere (as a spherical image or frame), a tile (e.g., a numberof pixels, a block and/or a macro-block) can be determined based on point or position. In an example implementation, the tile (at least one tile or a plurality of tiles) position can be a rectangle centered on the point or position. In step S730 a plurality of 2D tiles are generated based on the tile position. For example, as discussed above, the 2D tiles can be an image including a plurality of pixels or blocks. The 2D tiles can include a portion ; and encode the transformed image based at least on the non-uniform image encoding qualities, the encoded image having at least (i) a first region encoded at a first encoding quality, and (ii) a second region encoded at a second encoding quality, a difference between the first encoding quality and the second encoding quality being characterized by an application of different levels of quantization between the first region and the second region (In step S735 the 2D tiles are encoded using two or more QoS settings. For example, the 2D tile may be transformed (encoded or compressed) into transform coefficients using a configured transform (e.g., a KLT, a SVD, a OCT or an ADST). The encoded transform coefficients or set of residual values for the block can be quantized. For example, the controller 120 may instruct (or invoke) the quantization block 220 to quantize coded motion vectors and the coded residual errors, through any reasonably suitable quantization techniques. In addition, the controller 120 may instruct the entropy coding block 220 to, for example, assign codes to the quantized motion vector codes and residual error codes to match code lengths with the probabilities of the quantized motion vector codes and residual 
Consider claim 41, Mukherjee teaches the source image having the first image projection type comprises content having a spherical field of view (The spherical to 2D representation block 610 may be configured to map a spherical frame or image to a 2D representation of the spherical frame or image. For example, the sphere 300 can be projected onto a 2D surface (e.g., a cylinder (unwrapped into a rectangle), a square and/or a rectangle). The projection can be, for example, based on an equirectangular projection equation [0074]); and the transformed image having the second image projection type comprises a planar projection of the content having the spherical field of view (The spherical to 2D representation block 610 may be configured to map a spherical frame or image to a 2D representation of the spherical frame or image. For example, the sphere 300 can be projected onto a 2D surface (e.g., a cylinder (unwrapped into a rectangle), a square and/or a rectangle). The projection can be, for example, based on an equirectangular projection equation.  [0073] – [0075] and [0089]).
Consider claim 23, Mukherjee teaches all the limitations in claim 22 but does not explicitly teach the obtaining of the source image comprises capturing a plurality of images via a respective plurality of fisheye lenses, and algorithmically stitching the 
Wen teaches the obtaining of the source image comprises capturing a plurality of images via a respective plurality of fisheye lenses, and algorithmically stitching the plurality of images to produce the spherical image ([103] – [108]); the first projection type comprises a fisheye projection, and the second projection type comprises an equirectangular projection ([103] – [108]); and the transforming the spherical image into the planar image comprises algorithmically transforming the fisheye projection to the equirectangular projection ([103] – [108]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of stitching plurality of images to produce spherical image because such incorporation would produce panoramic and omnidirectional video.  [5].
Consider claim 26, Wen teaches the second spatial region comprises a region distributed along an equatorial line associated with the transformed image (Fig. 7-9. [65] – [73]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of stitching plurality of images to produce spherical image because such incorporation would produce panoramic and omnidirectional video.  [5].
Consider claim 27, Wen teaches the first spatial region is located proximate an edge of the encoded image (Fig. 7-9. [65] – [73]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of stitching plurality of images to produce spherical image because such incorporation would produce panoramic and omnidirectional video.  [5].
Consider claim 30, the combination of Mukherjee and Wen teaches the first portion of the modified image is located proximate to a pole region of the modified image (Fig. 7-9. [65] – [73] of Wen), and the second portion of the modified image is located proximate to a center region of the modified image (Fig. 7-9. [65] – [73] of Wen); and the second encoding quality level is greater than the first encoding quality level (In step S735 the 2D tiles are encoded using two or more QoS settings. For example, the 2D tile may be transformed (encoded or compressed) into transform coefficients using a configured transform ( e.g., a KLT, a SVD, a OCT or an ADST). The encoded transform coefficients or set of residual values for the block can be quantized. For example, the controller 120 may instruct (or invoke) the quantization block 220 to quantize coded motion vectors and the coded residual errors, through any reasonably suitable quantization techniques. In addition, the controller 120 may instruct the entropy coding block 220 to, for example, assign codes to the quantized motion vector codes and residual error codes to match code lengths with the probabilities of the quantized motion vector codes and residual error codes, through any coding technique. The encoder 125 (as implemented in encoder 605) may encode each of the plurality of 2D tiles separately.  In an example implementation, a different quality 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of stitching plurality of images to produce spherical image because such incorporation would produce panoramic and omnidirectional video.  [5].
Consider claim 34, the combination of Mukherjee and Wen teaches the plurality of instructions are further configured to, when executed by the processor apparatus, cause the imaging system to: produce an encoded image based on the encode of the at least first and second portions of the modified image (In step S820 the 2D representation is converted to the spherical video frame. For example, the decoded 2D representation can be converted to a spherical video frame (or image). For example, the 2D representation can be using the inverse of the technique described above with regard to mapping a spherical frame ( or image) to a 2D representation of the spherical frame (or image). [0104] In step S825 a spherical video stream (or spherical image) is generated based on at least one spherical video frame frame(s) including the decoded plurality of tiles. For example, at least one video frame of reconstructed converted pixels of the spherical video, including the decoded plurality of tiles, may be organized in a sequence to form a spherical video stream. As discussed above, the tile ( of the plurality of tiles) that includes the view perspective was encoded with a higher QoS than the tiles at a peripheral view or outside ( e.g., not seen by a ; receive data indicative of a current viewport position indicative of a portion of the encoded image being viewed by a user (In step S820 the 2D representation is converted to the spherical video frame. For example, the decoded 2D representation can be converted to a spherical video frame (or image). For example, the 2D representation can be using the inverse of the technique described above with regard to mapping a spherical frame ( or image) to a 2D representation of the spherical frame (or image). [0104] In step S825 a spherical video stream (or spherical image) is generated based on at least one spherical video frame frame(s) including the decoded plurality of tiles. For example, at least one video frame of reconstructed converted pixels of the spherical video, including the decoded plurality of tiles, may be organized in a sequence to form a spherical video stream. As discussed above, the tile ( of the plurality of tiles) that includes the view perspective was encoded with a higher QoS than the tiles at a peripheral view or outside ( e.g., not seen by a viewer during playback) the view perspective. Accordingly, the generating of the spherical video stream including may result in the visible portion of the spherical video stream being of a higher quality than the peripheral or non-visible portion of the spherical video stream during a playback of the spherical video stream.  [0103] – [0104] of Mukherjee); and provide the portion of the encoded image to the user (In step S820 the 2D representation is converted to the spherical video frame. For example, the decoded 2D representation can be , the portion of the encoded image having an encoding quality based at least on a spatial position of the portion relative to an equator of the encoded image (Fig. 7-9. [65] – [73] of Wen).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of stitching plurality of images to produce spherical image because such incorporation would produce panoramic and omnidirectional video.  [5].
Consider claim 37, Wen teaches the first region comprises one or more pixels located farther from a specified axis of the encoded image than one or more pixels corresponding to the second region (Fig. 7-9. [65] – [73] of Wen).
.


Claims 28, 32-33, 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee (US 2016/0112705 A1) in view of Wen (WO 2017/0127816 A1) and Mendhekar et al. (US 2017/0103577 A1).
Consider claim 28, the combination of Mukherjee and Wen teaches all the limitations in claim 27 but does not explicitly teach the encoding of the transformed image comprises applying a quantization to the transformed image, the quantization varying with respect to an extent of the transformed image such that (i) a first quantization parameter is applied to the first spatial region, and (ii) a second quantization parameter is applied to the second spatial region, the second quantization parameter producing a lower level of quantization than that produced by the first quantization parameter.
Mendhekar teaches the encoding of the transformed image comprises applying a quantization to the transformed image, the quantization varying with respect to an extent of the transformed image such that (i) a first quantization parameter is applied to the first spatial region, and (ii) a second quantization parameter is applied to the second spatial region, the second quantization parameter producing a lower level of quantization than that produced by the first quantization parameter (Each optimizer 104Al, ... , 104AN is responsible for reducing the amount of information associated with any given frame of the input VR video based on the viewport information available to it by combining video compression techniques with a multitude of optimization techniques. One technique for optimization is as follows. First, the optimizer identifies a region around the viewport coordinates using one of a number of different techniques (for example, a rectangle of a fixed size). Then, using frequency domain transforms, the optimizer can drastically increase the compression levels of the regions outside this rectangle, so that they will consume far fewer bits. The reduction of bits may be achieved using techniques like frequency domain transforms and requantization of macroblocks. For example, using OCT based compression, this reduction of bits can be achieved by using higher quantization parameters, or by using non-linear functions that reduce the number of OCT coefficients in a macro block. Another technique for optimization is to increase compression levels of regions of the frame based on the distance of the region from viewport coordinates. A function may be defined that maps the distance of a region from the viewport coordinates to specific parameter values that define how the frequency domain transforms or requantization of macro blocks may be applied. An example of this technique is to use higher quantization parameters for macroblocks that are farther away from the viewport coordinates. In one example, the macroblocks that represent pixels directly behind the viewer (behind the viewport) will get the highest quantization parameters. [0026] – [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of using 
Consider claim 32, Mendhekar teaches the first encoding quality level is associated with a first value of a quantization parameter (Each optimizer 104Al, ... , 104AN is responsible for reducing the amount of information associated with any given frame of the input VR video based on the viewport information available to it by combining video compression techniques with a multitude of optimization techniques. One technique for optimization is as follows. First, the optimizer identifies a region around the viewport coordinates using one of a number of different techniques (for example, a rectangle of a fixed size). Then, using frequency domain transforms, the optimizer can drastically increase the compression levels of the regions outside this rectangle, so that they will consume far fewer bits. The reduction of bits may be achieved using techniques like frequency domain transforms and requantization of macroblocks. For example, using OCT based compression, this reduction of bits can be achieved by using higher quantization parameters, or by using non-linear functions that reduce the number of OCT coefficients in a macro block. Another technique for optimization is to increase compression levels of regions of the frame based on the distance of the region from viewport coordinates. A function may be defined that maps the distance of a region from the viewport coordinates to specific parameter values that define how the frequency domain transforms or requantization of macro blocks may be applied. An example of this technique is to use higher quantization parameters for macroblocks that are farther away from the viewport coordinates. In one example, the macroblocks that represent pixels directly behind the viewer (behind the viewport) will ; the second encoding quality level is associated with a second value of a quantization parameter (Each optimizer 104Al, ... , 104AN is responsible for reducing the amount of information associated with any given frame of the input VR video based on the viewport information available to it by combining video compression techniques with a multitude of optimization techniques. One technique for optimization is as follows. First, the optimizer identifies a region around the viewport coordinates using one of a number of different techniques (for example, a rectangle of a fixed size). Then, using frequency domain transforms, the optimizer can drastically increase the compression levels of the regions outside this rectangle, so that they will consume far fewer bits. The reduction of bits may be achieved using techniques like frequency domain transforms and requantization of macroblocks. For example, using OCT based compression, this reduction of bits can be achieved by using higher quantization parameters, or by using non-linear functions that reduce the number of OCT coefficients in a macro block. Another technique for optimization is to increase compression levels of regions of the frame based on the distance of the region from viewport coordinates. A function may be defined that maps the distance of a region from the viewport coordinates to specific parameter values that define how the frequency domain transforms or requantization of macro blocks may be applied. An example of this technique is to use higher quantization parameters for macroblocks that are farther away from the viewport coordinates. In one example, the macroblocks that represent pixels directly behind the viewer (behind the viewport) will get the highest quantization parameters. [0026] – [0031]).

Consider claim 33, Mendhekar teaches at least the second value is configured to reduce a transmission bitrate as compared with transmission of the modified image without encoding based on the obtained map data (Each optimizer 104Al, ... , 104AN is responsible for reducing the amount of information associated with any given frame of the input VR video based on the viewport information available to it by combining video compression techniques with a multitude of optimization techniques. One technique for optimization is as follows. First, the optimizer identifies a region around the viewport coordinates using one of a number of different techniques (for example, a rectangle of a fixed size). Then, using frequency domain transforms, the optimizer can drastically increase the compression levels of the regions outside this rectangle, so that they will consume far fewer bits. The reduction of bits may be achieved using techniques like frequency domain transforms and requantization of macroblocks. For example, using OCT based compression, this reduction of bits can be achieved by using higher quantization parameters, or by using non-linear functions that reduce the number of OCT coefficients in a macro block. Another technique for optimization is to increase compression levels of regions of the frame based on the distance of the region from viewport coordinates. A function may be defined that maps the distance of a region from the viewport coordinates to specific parameter values that define how the frequency domain transforms or requantization of macro blocks may be 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of using different quantization parameter for different region because such incorporation would reduce bandwidth requirements.  [0031].
Consider claim 38, Mendhekar teaches the first encoding quality is associated with a first quantization level, and the second encoding quality is associated with a second quantization level, the second quantization level having a lower value than the first quantization level, the lower level resulting in the second encoding quality being greater than the first encoding quality (Each optimizer 104Al, ... , 104AN is responsible for reducing the amount of information associated with any given frame of the input VR video based on the viewport information available to it by combining video compression techniques with a multitude of optimization techniques. One technique for optimization is as follows. First, the optimizer identifies a region around the viewport coordinates using one of a number of different techniques (for example, a rectangle of a fixed size). Then, using frequency domain transforms, the optimizer can drastically increase the compression levels of the regions outside this rectangle, so that they will consume far fewer bits. The reduction of bits may be achieved using techniques like frequency domain transforms and requantization of macroblocks. For example, using OCT based compression, this 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of using different quantization parameter for different region because such incorporation would reduce bandwidth requirements.  [0031].
Consider claim 39, Mendhekar teaches the application of different levels of quantization comprises causes a reduction of bitrate associated with transmission of the encoded image as compared to encoding based on a uniform image encoding quality (Each optimizer 104Al, ... , 104AN is responsible for reducing the amount of information associated with any given frame of the input VR video based on the viewport information available to it by combining video compression techniques with a multitude of optimization techniques. One technique for optimization is as follows. First, the optimizer identifies a region around the viewport coordinates using one of a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of using different quantization parameter for different region because such incorporation would reduce bandwidth requirements.  [0031].
Consider claim 40, Mendhekar teaches the application of different levels of quantization comprises (i) maintenance of a bitrate associated with transmission of the encoded image as compared to transmission of an image encoded based on a uniform image encoding quality, and (ii) increase in encoding quality of at least portions of the encoded image as compared to the image encoded based on the uniform image encoding quality (Each optimizer 104Al, ... , 104AN is responsible for reducing the amount of information associated with any given frame of the input VR video based on the viewport information available to it by combining video compression techniques with a multitude of optimization techniques. One technique for optimization is as follows. First, the optimizer identifies a region around the viewport coordinates using one of a number of different techniques (for example, a rectangle of a fixed size). Then, using frequency domain transforms, the optimizer can drastically increase the compression levels of the regions outside this rectangle, so that they will consume far fewer bits. The reduction of bits may be achieved using techniques like frequency domain transforms and requantization of macroblocks. For example, using OCT based compression, this reduction of bits can be achieved by using higher quantization parameters, or by using non-linear functions that reduce the number of OCT coefficients in a macro block. Another technique for optimization is to increase compression levels of regions of the frame based on the distance of the region from viewport coordinates. A function may be defined that maps the distance of a region from the viewport coordinates to specific parameter values that define how the frequency domain transforms or requantization of macro blocks may be applied. An example of this technique is to use higher quantization parameters for macroblocks that are farther away from the viewport coordinates. In one example, the macroblocks that represent pixels directly behind the viewer (behind the viewport) will get the highest quantization parameters. [0026] – [0031]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563.  The examiner can normally be reached on Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TAT C CHIO/Primary Examiner, Art Unit 2486